Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
In response to the amendments filed 08/25/2021, a new rejection has been made in view of Keppel et al.  (US Pub. 2010/0288934).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-10, 11, 12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel et al. (US Pub. 2010/0288934).

a plurality of scintillators (fibers), wherein each scintillator is configured to produce light in a presence of radiation from the radiation source, and wherein a level of the light produced by each scintillator is proportional to a level and characteristic of the radiation incident to each scintillator (scintillating optical fiber 206; para 0058, 0062; Fig 2B); 
a plurality of light detection units, wherein each light defection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators, and wherein a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit (para 0070); and
a processor configured to calculate a location of the radiation source according to the electrical signals from the plurality of light detection units (para 0061, Fig 2B).
In a separate embodiment (Fig. 2E), Keppel discloses wherein the radiation source 115 covers a cross section larger than the optical fiber, such that the radiation source is positioned at different distances relative to respective regions of the fiber (Fig 2E), with the advantage of providing a greater radiation dose to a region of interest in a radiotherapy.  In view of the improved treatment provided by the larger radiation source cross section that extends to different distances from relative points on the scintillator fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of alternate embodiments.
Regarding claim 11, Keppel discloses a method for detecting radiation (abstract) comprising:
receiving a catheter of an afterloader (para 0060) into a water-equivalent housing (para 0058, balloon expanded using saline solution is water-equivalent, para 0103);
moving a radiation source through the catheter via the afterloader;
at a plurality of locations within the water-equivalent housing, using a scintillator of a plurality of scintillators to convert radiation from the radiation source into a light, wherein a level of the light produced is proportional to a level and characteristic of the radiation incident at each of the plurality of locations (para 0103);
converting, via a plurality of light detection units, the light from each of the plurality of locations into an electrical signal, wherein a level of the electrical signal produced by each of the light detection units is proportional to the light incident to each light detection unit (para 0103); and
calculating, via a processor, a location of the radiation source according to the electrical signals from the plurality of light detection units (para 0069-0070).
In a separate embodiment (Fig. 2E), Keppel discloses wherein the radiation source 115 covers a cross section larger than the optical fiber, such that the radiation source is positioned at different distances relative to respective regions of the fiber (Fig 2E), with the advantage of providing a greater radiation dose to a region of interest in a radiotherapy.  In view of the improved treatment provided by the larger radiation source cross section that extends to different distances from relative points on the scintillator fibers, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of alternate embodiments.
Regarding claims 2 and 12, Keppel discloses the plurality of scintillator enclosed in a water-equivalent housing and the source selectively inserted into the housing via a catheter (para 0103; figs 11a-b).
Regarding claim 7-9 and 17-19, Keppel discloses the light detection units as photodetector coupled to the plurality scintillators via an optical fiber (para 0049, 0103).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel et al. (US Pub. 2010/0288934) in view of De Vries (EP 3031494).
	Regarding claims 3 and 13, Keppel does not disclose using a proximity detector. In brachytherapy, it is known in the art to use proximity sensors for the verification of a reference marker in position location of a radiation source (para 0042), with the advantage of passive position detection.  In light of the improved position verification provided by the proximity sensors as applied by De Vries, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Keppel.

s 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel et al. (US Pub. 2010/0288934) in view of Van Appeldoorn et al. (US Pub. 2014/0350325).
Regarding claims 4, and 14, Keppel does not disclose the water-equivalent housing comprises a thermostat configured to maintain a constant temperature.  In the same field of endeavor, Van Appeldoorn discloses temperature control as critical to the catheter operation and provides a thermostating solution (para 0091), with the advantage of improved performance.  In light of the improved detection performance provided by the thermostating of Van Appeldoorn, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Keppel.
Regarding claims 5 and 15, Van Appeldoorn discloses an electrical heater, wherein electrical heaters are well known in the art to utilize metal (e.g. thermoelectric coolers).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Keppel et al. (US Pub. 2010/0288934) in view of Henning et al. (US Pub. 2014/0153701).
	Regarding claims 6 and 16, Keppel does not disclose the processor determining the position via trilateration according to light detection signals. In the same field of endeavor, Henning discloses a gamma source tracking system comprising position sensitive detections configured to transmit signals for calculating the position of the gamma source, the calculation using trilateration (para 0039-0042; figs 1a-b).  In light of the improved accuracy of source position determination as provided by the mathematical technique disclosed by Henning (para 0003-4), it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Keppel.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884